PUDLOWSKI, Presiding Judge.
This is an appeal from a Decree of Dissolution. The trial court granted appellant maintenance for a period of five years. We affirm.
Respondent, Thomas Joseph Lampe, Sr., and appellant, Mary Kathleen Lampe, were married on May 1, 1965 and had three children, Thomas Jr., age 16, Michael Christopher, age 13 and Bryan Timothy, age 11. In early 1982, respondent left the marital home.
During the marriage, appellant did not work except for a few occasions. Respon*769dent discouraged any employment by appellant. The only real assets of the parties was the equity in the home and real estate valued at approximately $115,000-$120,000 subject to deeds of trusts in the amount of $76,079.40. In the division of this property, the trial court awarded respondent $20,-000 upon the sale of the house in the future, when the youngest child reaches the age of majority or when appellant remarries.
In regard to maintenance, appellant quit work in 1967 at the age of nineteen. However, appellant does possess a real estate license and is six hours short of her associate degree in business administration. Respondent is presently employed earning a salary in excess of $69,000. The trial court awarded appellant maintenance for only five years.
Appellant contends the court abused its discretion in limiting maintenance for a period of five years. Appellant argued there was no substantial evidence to support a finding that she would be able to support herself at that point in time and thereafter. We are required to sustain the trial court’s decree unless there is no substantial evidence to support it. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
Our Supreme Court has recently held that under Section 452.335.2 RSMo 1978, “[i]t is no longer open to question that the trial court is empowered to decree maintenance as payable indefinitely, or for a period of limited duration.” Doerflinger v. Doerflinger, 646 S.W.2d 798, 800 (Mo. banc 1983). Therefore, the court’s order limiting appellant’s maintenance must stand unless it is based on mere speculation and not upon an evidentiary basis of a change of financial conditions of the parties.
In resolving this issue, we note the trend today is to encourage spouses to become self-sufficient. “Justice does not require provision of support to a spouse who is or may be prepared to become self-supporting.” Doerflinger at 800. Nevertheless, maintenance should not be prospectively decreased or terminated if there is no evidence or reasonable expectation that the circumstances of the parties will be markedly different in the future.
Examination of the record reveals sufficient evidence to support the trial court’s findings. Appellant was six hours short of an associate degree in business administration. Further, appellant was licensed as a real estate agent and there was evidence of a market for real estate sales agents. In fact, appellant had been offered employment by the firm of Cole and Frederici. While a maintenance award of limited duration should not be based upon speculation, respondent need not wait to request modification until it is a certainty that appellant will be employed. Sansone v. Sansone, 615 S.W.2d 670 (Mo.App.1981).
Sansone is a case directly on point. Husband and wife had been married twelve years and there were two minor children. Wife was thirty-five, had two years of junior college and had not been employed outside the home since the marriage except for a brief retail sales job. Additionally, wife had received her license as a real estate appraiser nine months before the dissolution.
Appellant argues that termination of maintenance may affect her ability to care for the children. However, appellant is not required by the court order to meet any of the children’s educational, medical or dental expenses. Appellant receives $900 per month in child support. Respondent is required to pay the full expenses of the college education. Further, should $900 per month child support be insufficient to care for the needs of the children, appellant can always seek judicial modification of the child support decree.
The evidence supports the conclusion that there was some reasonable expectation that appellant would have employment within five years, if she sought it.
Lastly, appellant contends the trial court erred in dividing the marital property by awarding respondent $20,000 upon the sale of the marital home in the future and in *770making no award concerning the vested interest of respondent’s profit sharing plan and respondent’s Mallinckrodt stock.
We find no abuse of discretion in awarding respondent $20,000 upon the sale of the marital home. The home was valued at approximately $115,000 to $120,000. Appellant does not have to sell the home until the youngest child reaches the age of majority unless the wife decides to remarry. Absent this contingency, appellant can remain in the home for eleven years. The trial court can take into account that the amount of equity in a home will be greater in the future than its present value. The trial court did not err in awarding respondent a $20,000 interest in the marital home.
Concerning respondent’s $221 interest in the SCNO Barge Line profit-sharing plan and his $250 worth of Mallinckrodt stock, the trial court failed to make any order concerning these interest. Pursuant to Rule 84.14 we award respondent his interest in the profit sharing plan and appellant the Mallinckrodt stock.
Judgment affirmed as modified.
GAERTNER, J., concurs.
KAROHL, J., dissents in separate opinion.